Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Claims 1-34  are pending. 


2. Applicant’s election without traverse of  Group IV, claims 28-34 in the reply filed on 09/14/21 is acknowledged.

Claims  1-27 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 28-34 read on a method of culturing cell comprising placing a volume of liquid containing cells in suspension in a vessel having a deformable portion  are under consideration in the instant application.

3. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.  Claims  28-34 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by US Patent Application 20130059376 or US Patent Application 20160208207 or US Patent Application 20170175103 or US Patent Application 20140113365.


5. Prior of setting art rejection it  is  noted that during patent examination, the pending claims must be "given the broadest reasonable interpretation  consistent with the specification."  See MPEP  2100.  The instant Specification disclosed that “ in some embodiment, the method includes placing a volume of liquid containing cells to be cultured in a vessel having a 

It is the Examiner’s position that the broadest reasonable interpretation  reads on a cell culture vessel comprising  a plurality of agitatiors to promote suspension of the cells in the medium upon oscillation of the agitators.  

US Patent Application’376 teaches a method of culturing cells, comprising placing a volume of liquid containing cell in the a cell culture vessel comprising  a plurality of agitatiors to promote suspension of the cells in the medium upon oscillation of the agitators. ( see entire document, Abstract and paragraphs 0010, 0012, 0086, 0090, 0092).  

US Patent Application’207 teaches a method of culturing cells, comprising placing a volume of liquid containing cell in the a cell culture vessel comprising  deformable portion arrange to produce movement of the culture medium to maintain the cells in suspension ( see entire document, Abstract and paragraphs 0006, 0008, 0013 in particular). 

US Patent Application’103 teaches a method of culturing cells, comprising placing a volume of liquid containing cell in the a cell culture vessel comprising  deformable portion arrange to produce movement of the culture medium to maintain the cells in suspension ( see entire document, Abstract and paragraphs 0088, 0089, 0092, 0095  in particular). 

US Patent Application’363 teaches a method of culturing cells, comprising placing a volume of liquid containing cell in the a cell culture vessel comprising  deformable portion arrange to produce movement of the culture medium to maintain the cells in suspension ( see entire document, Abstract and paragraphs 0004, 0011 and claims  in particular). 

The reference teaching anticipates the claimed invention.

5. No claim is allowed.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644